Citation Nr: 0425622	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-03 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to a higher initial rating for service-
connected sinusitis, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to a compensable rating for service-connected 
perforated nasal septum.

4.  Entitlement to an effective date earlier than September 
28, 2000 for the award of service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1988 to July 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  September 2001 and December 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota. 

In March 1994 and April 2004, the Board received additional 
medical evidence from the veteran and his authorized 
representative accompanied by a waiver of the RO's right to 
initial consideration of the new evidence.  See Board of 
Veterans' Appeals:  Obtaining Evidence and Curing Procedural 
Defects, 69 Fed. Reg. 53,807 (September 3, 2004) (to be 
codified at 38 C.F.R. §§ 19.9, 20.1304(c)).  Accordingly, the 
Board will consider the new evidence in the first instance in 
conjunction with the issues on appeal.

The Board also notes that no formal substantive appeal was 
filed with respect to the sinusitis and earlier effective 
date claims after issuance of the Statement of the Case in 
October 2003.  Nevertheless, the Board will review these 
issues for reasons set forth in the reasons and bases portion 
of this decision.  




FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By an unappealed October 1995 rating decision, the RO 
decided that a claim of entitlement to service connection for 
a low back disorder was not well grounded.  

3.  Evidence received subsequent to the October 1995 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of a low back disorder.  

4.  There is competent medical evidence that relates a 
currently diagnosed low back disorder to in-service 
symptomatology.

5.  The medical evidence shows that the veteran's disease of 
the nose is manifested by more than six non-incapacitating 
episodes per year of sinusitis characterized by nasal 
congestion, nasal drainage, sinus pressure, sinus tenderness, 
sinus headaches, crusting, bilateral ear pressure/pain, and 
facial pressure/pain, requiring courses of antibiotic 
treatment for periods of ten days to thirty days.  

6.  The medical evidence shows that the veteran currently has 
perforation of the nasal septum with chronic obstruction of 
the nasal passage of more than fifty percent on both sides.  

7.  The veteran's claim for compensation benefits for 
sinusitis was filed over a year from his separation from 
service; the effective date for service-connected sinusitis 
is the date of receipt of claim, September 28, 2000.  





CONCLUSIONS OF LAW

1.	New and material evidence has been submitted, and the 
claim for entitlement to
service connection for a low back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  A low back disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).

3.  The schedular criteria for a higher initial rating of 30 
percent for service-connected sinusitis have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6510 
(2003).

4.  The schedular criteria for a higher initial rating of 10 
percent for service-connected perforated nasal septum have 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 
6502 (2003).

5.  The requirements for an effective date earlier than 
September 28, 2000, for a grant of service connection for 
sinusitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in March 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence necessary to 
establish service connection for a low back disorder, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  Similar notice was provided to the veteran 
in a September 2002 letter with respect to the sinusitis, 
perforated nasal septum, and low back disorder claims.  

Additionally, the RO provided the veteran with a copy of the 
September 2001 rating decision, December 2002 Statement of 
the Case (SOC), December 2002 rating decision, September 2003 
rating decision, and October 2003 SOCs, which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claim, the reasons for its denials, and the 
reasons for the ratings assigned.  The SOCs provided the 
veteran with notice of all the laws and regulations pertinent 
to his claims, including the law and implementing regulations 
of the VCAA.  

The Board notes that the VCAA notices contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

The Board observes that the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection for sinusitis and perforated nasal septum.
The veteran was not advised of the VCAA with respect to the 
"down-stream question" of the degree of disability of the 
veteran's sinusitis and perforated nasal septum.  The claims 
for a higher initial rating were raised in February 2003 and 
October 2003 statements.  In VAOPGCPREC 8-03, the VA General 
Counsel noted that although it appeared that an NOD that 
first raised an issue satisfied the 38 C.F.R. § 3.1(p) 
definition of application, he did not interpret 38 C.F.R. 
§ 3.1(p) as requiring 38 U.S.C.A. § 5103(a) notice upon 
receipt of an NOD raising a new issue.  VAOPGCPREC 8-03 p. 3.  
The General Counsel, however, noted that under 38 U.S.C.A. 
§ 7105(d)(1), upon receipt of a NOD in response to a decision 
on a claim, the AOJ must take development or review action it 
deems proper under applicable regulations.  VAOPGCPREC 8-03 
p. 3-4.  The Board notes that the veteran submitted pertinent 
evidence that shows the severity of his service- connected 
disabilities.  The veteran has not identified any outstanding 
evidence that he wants VA to obtain on his behalf.  

The veteran was not advised of the VCAA with respect to his 
claim for an earlier effective date for the grant of service-
connection for sinusitis.  VA is only required to provide 
notice of information and evidence not previously provided to 
the Department and notice of information and evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002).  The Board notes that no additional information 
or evidence is needed on this issue because pursuant to the 
applicable statute and regulation, the claim cannot be 
substantiated.  Therefore, no notice pursuant to 38 U.S.C.A. 
§ 5103(a) is necessary.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed with respect to all claims 
on appeal.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's duty to assist, the Board notes that the 
veteran was afforded VA examinations in April 2001.  The RO 
obtained the veteran's service medical records and VA 
treatment records.  The claims file shows that the veteran 
advised the RO that he would not report to any subsequent VA 
examinations scheduled in connection with his claims.  The 
veteran submitted private medical records.  The RO scheduled 
the veteran for a videoconference hearing before a Veterans 
Law Judge, which was held in March 2004.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review. 


Procedural History

In October 1995, the veteran filed an original claim for 
compensation benefits for several disorders, including 
"allergies" and a low back disorder.  By an October 1995 
rating decision, the RO granted service connection for 
allergic rhinitis with pharyngitis secondary to post nasal 
drip and the RO decided that the veteran's low back claim was 
not well grounded.  On September 8, 2000, the veteran filed a 
request to "re-open and re-evaluate" his "service-
connected disabilities."  By a September 2001 rating 
decision, the RO continued the noncompensable rating for 
service-connected allergic rhinitis with pharyngitis 
secondary to post nasal drip.  The RO also decided that the 
veteran had not submitted new and material evidence to reopen 
the previously disallowed claim for service connection of a 
low back disorder.  In August 2002, the veteran filed a 
notice of disagreement (NOD) with the September 2001 rating 
decision.  In a letter received by the RO on September 4, 
2002, the veteran asked for consideration of separate service 
connection for a perforated nasal septum.  The RO issued a 
SOC on the low back claim in December 2002.  By a December 
2002 rating decision, the RO granted service connection for 
sinusitis and assigned an initial rating of 10 percent, 
effective September 8, 2000.  The RO also denied service 
connection for perforated nasal septum.  

In a letter dated in October 2003, the RO advised the veteran 
that it accepted VA Form 9 as timely filed on February 14, 
2003, and consequently, the appeal for service connection of 
a low back disorder was perfected to the Board.  In the 
February 14, 2003 VA Form 9, the veteran had provided further 
arguments on his sinusitis and perforated nasal septum  
claims as well as expressed dissatisfaction with the 
effective date for the sinusitis grant.  By a September 2003 
rating decision, the RO granted service connection for nasal 
septum and assigned a noncompensable rating, effective from 
September 4, 2002.  In an October 2003 VA Form 9 (treated as 
a NOD), the veteran expressed disagreement with the September 
2003 rating decision.  In October 2003, the RO issued a SOC 
on the issues of entitlement to a higher initial rating for 
sinusitis and entitlement to an earlier effective date for 
the sinusitis grant.  The RO also issued a SOC on the issue 
of entitlement to a compensable rating for a perforated nasal 
septum.  At the prompting of the RO, the veteran re-filed the 
October 2003 VA Form 9 in November 2003 to perfect the appeal 
on the perforated nasal septum claim.  

No formal VA Form 9 or substantive appeal was filed with 
respect to the sinusitis and earlier effective date claims 
after issuance of the October 2003 SOC.  VA should have 
received a substantive appeal within one year of the date of 
the decision letter (September 25, 2001) or within 60 days of 
the date on which the SOC (October 21, 2003) was issued.  The 
time period within which to perfect the appeals expired on 
December 22, 2003.  [The sixtieth day fell on Saturday, 
December 20, 2003, and the following business day was Monday, 
December 22, 2003.]  The Board acknowledges that the 
procedural posture of the sinusitis claim is somewhat 
convoluted in the context of the prior grant of service 
connection for the veteran's other disease of the nose, 
allergic rhinitis.  What has been clear throughout the claim 
process is the veteran's active pursuit of the appeal on the 
sinusitis and earlier effective date claims as evident by the 
statements of record, the pre-mature filing of the February 
14, 2003 VA Form 9, e-mails, the February 2004 Statement of 
Accredited Representation in Appealed Case, and testimony 
presented at the videoconference hearing.  The RO also 
certified these two issues to the Board.  In the interest of 
judicial fairness, the Board will liberally construe the VA 
Form 9 filed in November 2003 as to include the closely 
related sinusitis and earlier effective date claims.  
Consequently, the appeals on these two issues are perfected.  


Service Connection for a Low Back Disorder

The veteran was notified of the October 1995 decision and his 
appellate rights, but he did not appeal the decision and it 
became final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1995). 

Evidence associated with the claims file prior to the RO's 
October 1995 rating decision follows. 

The service medical records showed that in May 1991, the 
veteran complained of the onset of low back pains.  He 
reported that he did not recall a specific traumatic injury.  
It was noted that the veteran's work did not involve lifting 
or bending.  The physical examination revealed tenderness in 
the right lumbosacral paravertebral area.  There was pain on 
flexion motion. The rest of the examination was normal.  The 
service examiner noted an assessment of myofascitis of the 
right lower back.  The veteran was prescribed Naprosyn and he 
was instructed on exercises for his back. 

The veteran's DD Form 214 showed that his military 
occupational specialty was computer systems program 
journeyman. 

The October 1995 rating decision showed that the RO decided 
that the veteran's claim was not well grounded because while 
there was a record of treatment in service for a low back 
disorder, no permanent residual or chronic disability subject 
to service connection was shown by the service medical 
records or demonstrated by evidence following service.

Evidence associated with the claims file after the RO's 
October 1995 rating decision follows. 

In the veteran's application for compensation benefits on 
appeal, he explained that he did not seek any further 
treatment for his back in service because he was advised by 
the military physician that there was nothing else that could 
be done for him.  He indicated that the military physician 
advised him to "take it easy" and to not lift any heavy 
objects.  The veteran maintained that he experienced back 
pain on a regular basis during service.

VA treatment records dated from November 1995 to December 
1996 showed that in 
July 1996, the veteran attended physical therapy for his low 
back.  He was provided with a home exercise program for his 
low back.  The examiner noted that the veteran described an 
incident that occurred shortly after his discharge from the 
military one-year ago, in which he had to carry some steel 
desks up numerous flights of stairs.  He reported that he had 
had some discomfort ever since that incident without 
resolution with exercises.  The physical examination revealed 
pain on range of motion. There was some pain in the right 
sacroiliac joint.  The examiner noted an assessment of 
mechanical low back pain.  The examiner commented that there 
was no joint or disc pathology suspected, but there was 
possible hypermobility of the left sacroiliac joint.  An 
October 1996 record showed that the veteran continued to 
complain of occasional back pain.

A March 1997 private medical report from Dr. P.W.B., prepared 
in connection with the veteran's complaints of allergy 
symptoms, showed that a physical examination revealed minimal 
tenderness across the low back.

Other private medical records dated from 1997 to 2000 showed 
that the veteran received numerous chiropractic treatments.  
A July 1997 record showed that a chiropractor noted 
impressions of (1) early stages of degenerative disc disease 
of the L3 disc with some early spurring of the anterior 
superior aspect of the L4 vertebral body, (2) lumbarization 
of S1, (3) hyperlordotic lumbar spine, and (4) retrolisthesis 
of L5 with apparent short pedicle of L5.  A July 1997 record 
noted that the veteran reported a history of ten years of low 
back pain.  These records showed that the veteran received 
myofascial stretches.  A November 1997 record noted that the 
veteran reported that he purchased a lumbar support.  The 
veteran reportedly injured his back again in February 1998.  
The veteran indicated that he lifted a heavy monitor early 
that morning and he felt nothing at that time.  Later on that 
day after sitting for a while, he got up and he felt pain in 
his low back (belt line).  The physical examination revealed 
left quad lumborum tender to palpation.  There was a positive 
jump sign and a slight area of inflammation palpable at the 
crest of the illium left paraspinal area.  The assessment was 
mild sprain/strain of the left quad lumborum.  Records dated 
in 1999 and 2000 showed that the veteran continued to receive 
chiropractic treatment of the lumbar and iliac areas.  

In a November 2001 letter, V.A.R. reported that she worked 
with the veteran during service.  She related that the 
veteran complained of back problems on a regular basis.  She 
maintained that she advised the veteran to see a chiropractor 
but he informed her that that sort of treatment was not 
covered by the military and he could not afford to pay for 
the treatment on his own.

In a March 2002 letter, Dr. G.D., D.C., reported that he 
treated the veteran's low back with chiropractic 
manipulation, adjunctive therapies, and exercise since his 
initial visit to his office.  Dr. G.D. noted that he reviewed 
the veteran's complete medical history and records, and it 
was his professional opinion that the veteran's current 
symptoms were sequelae related to initial injuries stemming 
from his military service.  Dr. G.D. indicated that the 
veteran related to him that during service, he engaged in 
repeated lifting that caused flare-ups of back problems to 
such an extent that he was unable to flex his lower back 
without excruciating pain. Dr. G.D. reported that the veteran 
indicated that he did not solicit chiropractic care until 
many years later, but he sought medical attention and 
prescriptions for muscle relaxants.  Dr. G.D. related that 
the veteran reported that with monthly chiropractic care he 
had greatly increased his mobility and decreased his pain, 
but he had not been able to return to his pre-injury 
condition. 
 
In a March 2004 letter, Dr. G.D. noted that x-ray findings 
indicated that the veteran had lumbarization of S1, 
hyperlordosis, and slight retrolisthesis of L-5.  Dr. G.D. 
indicated that these findings would suggest instability and 
increased load on the veteran's lumbar spine with increased 
risk of injury and early degenerative arthritis.  Dr. G.D. 
related that the veteran reported that his injuries while he 
was serving in the military stemmed from repeated lifting.  
Dr. G.D. opined that given the radiologic findings, these 
activities would put him at a much greater risk for injury.

The veteran presented testimony at a videoconference in March 
2004. The veteran testified that although his military 
occupational specialty was computer programming, his duties 
from time to time also included heavy lifting. The veteran 
described an incident that entailed moving heavy metal desks, 
which occurred during service and not after service as 
inaccurately reported in the April 2001 VA examination 
report.

The Board finds that all of the foregoing evidence associated 
with the claims file after the October 1995 rating decision 
is new and material because the evidence bears directly and 
substantially on the question of whether the veteran 
currently has a chronic low back disorder that is causally 
related to the documented in service episode of myofascitis 
of the right lower back.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in
part above.  The medical evidence of record shows that the 
veteran currently has a chronic low back disorder primarily 
manifested by pain.  While no chronic low back disorder is 
documented during service, VA treatment records and private 
medical records clearly document continuous treatment for a 
chronic low back disorder immediately after the veteran's 
discharge from service to date.  Dr. G.D.'s opinion, while 
largely based on the veteran's recollection of low back 
problems he had in service, is supported by medical evidence 
of continuity of symptomatology from July 1996 to date.   
Thus, there is competent medical evidence that relates the 
current low back disorder to the in-service symptomatology.  
See 38 C.F.R. § 3.303(b) (2003); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  The Board notes that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Accordingly, service 
connection for a low back disorder is warranted.  


Higher Initial Rating for Sinusitis

The April 2001 VA examination report shows that the veteran 
reported that he  currently had up to four sinus infections 
in a six month period of time.  He complained of moderate 
crusting and bleeding.  He reported that he had been on 
multiple courses of antibiotics recently.  He felt that his 
overall condition had worsened.  The examiner noted that a 
nasal rhinoscopy was performed that revealed that the veteran 
had a one-centimeter anterior septal perforation.  The 
examiner commented that the perforation fit with the 
veteran's complaints of bleeding, whistling, and chronic 
crusting in his nose.  The examiner added that the new 
perforation was worrisome.  The examiner noted that overall 
she felt that the veteran's disability had significantly 
worsened and that the veteran's disability was currently 
bothering him quite a bit more.  The examiner added however, 
that the veteran needed further workup to rule out a 
concurrent disease process.  

In an August 2002 letter, T.M., a certified physician's 
assistant (PA-C) at the Fairview Cedar Ridge Clinic, noted 
that the veteran was her patient.  T.M. reported that the 
veteran was seen at the clinic on numerous occasions for 
sinusitis infections.  T.M. indicated that in most cases, the 
veteran required an antibiotic to clear up these infections.

Fairview Cedar Ridge Clinic records dated from April 1999 to 
August 2002 showed that in April 1999, the veteran complained 
of a cough and his sinuses.  Dr. M.D. noted an assessment of 
bronchitis.  A June 1999 record noted that the veteran 
presented with a four-day history of nasal congestion, 
bilateral ear pressure, and excessive drainage in his throat.  
The physical examination revealed nasal mucosa that was pale 
in color and moderately edematous with clear discharge.  
K.C., PA-C noted an assessment of allergic rhinitis.  It was 
noted that the veteran was prescribed Zyrtec for a course of 
thirty days.  A December 1999 record noted that  the veteran 
reported that he noticed some nosebleeds.  

The veteran complained of bilateral ear pain in January 2000.  
The veteran complained of nasal drainage, cough, and pressure 
in his sinuses and ear in May 2000.  An October 2000 record 
noted that the veteran complained of sinus headache, sore 
throat, nasal congestion, and nasal drainage.  The physical 
examination revealed that the nares were edematous and 
erythematous without significant mucopurulent drainage.  The 
sinuses were very minimally tender to percussion on the left 
more so than on the right.  There was no significant 
postnasal drip.  Dr. M.D. noted an assessment of upper 
respiratory infection, possible early sinusitis.  It was 
recommended that the veteran "double up" on his prescribed 
Zyrtec and if the veteran was not significantly better, then 
an antibiotic would be called in.  A November 2000 record 
noted that the veteran complained of a sinus problem present 
for the past three days.  He also complained of right 
earache.  The physical examination revealed edematous and 
erythematous nares with mucopurulent drainage.  The sinuses 
were tender to percussion.  The oropharynx showed postnasal 
drip.  Dr. M.D. noted an assessment of acute maxillary 
sinusitis. A November 2000 record noted that the veteran 
complained of a sinus headache and sore throat present for 
about two days.  He also complained of facial pain and 
pressure.  The physical examination revealed moderately 
edematous nasal mucosa.  There was some maxillary sinus 
tenderness and tenderness over the nasal antrum.  T.M. noted 
an assessment of acute sinusitis, not completely resolved.  
T.M. indicated that a course of Augmentin for ten days would 
be tried.  

A February 2001 record noted that the veteran complained of a 
lot of facial pain and pressure, left ear pain, and a 
headache, that started thirty days prior, but had worsened in 
the last three to four days.  The physical examination 
revealed red and edematous nasal mucosa, bilaterally.  He had 
mostly maxillary sinus tenderness.  T.M. noted an assessment 
of acute sinusitis.  T.M. prescribed Augmentin for a course 
of ten days.  A July 2001 record noted that the veteran 
presented with complaints of sinus congestion, bilateral ear 
pain, sinus headache, sore throat, and sinus tenderness.  It 
was noted that the veteran started using Aquaphor that helped 
a lot with his bloody noses.  The physical examination 
revealed nasal mucosa that was minimally edematous along the 
nasal septum.  T.M. noted that the veteran had very minimal 
maxillary sinus tenderness on exam.  The assessment was nasal 
septum perforation and possibly an early sinusitis.  T.M. 
commented that it was hard to say whether the veteran 
actually had a sinus infection or if it was just his 
allergies bothering him.  The veteran was prescribed 
Augmentin to be used over the course of fourteen days if his 
symptoms did not start to show some significant improvement 
over the next couple of days.  

A January 2002 record noted that the veteran complained of 
sinus pain, headaches, ear pain, rhinorrhea, sore throat, and 
postnasal drip.  T.M. noted an assessment of sinusitis.  The 
veteran was prescribed Augmentin.  A July 2002 record showed 
that the veteran presented with complaints of a two-day 
history of sweats, chills, headaches, sinus pressure, ear 
pain, rhinorrhea, and mild cough.  The examination revealed 
an erythematous nose and evidence of epistaxis.  The 
posterior pharynx was slightly red.  There was mild 
tenderness over the maxillary and frontal sinuses.  E.H., PA-
C noted an assessment of allergic rhinitis with possible 
early sinusitis.  The veteran was prescribed Augmentin for 
use over the course of ten days.

Private medical records from Dr. Z. show that a January 2001 
record noted that the veteran had a sinus infection for the 
past six weeks.  

In a December 2002 letter, T.M. opined that the veteran's 
recurrent sinusitis was more than likely due to his continued 
problems with allergic rhinitis.  

An October 2003 record shows that Dr. M.D. noted an 
assessment of acute maxillary sinusitis.  

At a videoconference in March 2004, the veteran testified 
that he was currently on his second round of antibiotics.  He 
indicated that he had sinus problems on a daily basis.

An April 2004 report from Dr. M.D. noted that the veteran 
presented with complaints of right ear pain, facial 
pain/pressure, headache, nasal congestion, and nasal 
crusting.  It was noted that the onset of the veteran's 
symptoms was two days prior, however, he recently completed a 
thirty day course of Augmentin.  Dr. M.D. reported that she 
reviewed the veteran's chart.  Dr. M.D. indicated that the 
veteran had been coming to the clinic since April 1999 and 
that the veteran had had more than six non-incapacitating 
episodes of sinusitis per year.  Dr. M.D. indicated that the 
veteran's disorder was worsening.  Dr. M.D. noted an 
assessment of chronic maxillary sinusitis.  

The veteran's service-connected sinusitis is currently 
assigned a 10 percent rating under Diagnostic Code 6510.  38 
C.F.R. § 4.97, Diagnostic Code 6510 (2003).  A noncompensable 
rating is warranted for sinusitis detected by x-ray only.  
Id.  A 10 percent rating is warranted for sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  A 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A 50 percent rating is warranted for chronic osteomyelitis 
following radical surgery, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6514, Note (2003).

According to Dr. M.D.'s April 2004 report, the veteran has 
more than six non-incapacitating episodes of sinusitis per 
year.  The other medical evidence detailed above documents 
several episodes of sinusitis per year over the course of the 
appeal.  The medical evidence also shows that the veteran's 
sinusitis is characterized by nasal congestion, nasal 
drainage, sinus pressure, sinus tenderness, sinus headaches, 
crusting, bilateral ear pressure/pain, and facial 
pressure/pain, requiring courses of antibiotic treatment for 
periods of ten days to thirty days.  Thus, the evidence shows 
that symptomatology associated with the veteran's sinusitis 
more closely approximates symptomatology associated with a 30 
percent rating under Diagnostic Code 6510.  The veteran, 
however, is not entitled to the next higher rating of 50 
percent under Diagnostic Code 6510 because the veteran has 
not undergone repeated surgeries for his sinusitis.  There 
are no other potentially applicable diagnostic codes under 
which the veteran may be entitled to a rating in excess of 30 
percent.  

Accordingly, the Board finds that the veteran's service-
connected sinusitis more closely approximates the criteria 
associated with a 30 percent rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (2003).  


Compensable Rating for Perforated Nasal Septum

At the April 2001 VA examination, the examiner discovered 
that the veteran had a perforated nasal septum.  The examiner 
commented that the perforation fit with the veteran's 
complaints of bleeding, whistling, and chronic crusting in 
his nose.  

Private medical records from Fairview Cedar Ridge Clinic 
dated from April 1999 to April 2004 continued to show the 
presence of the septal perforation.  In a December 2002 
letter, T.M., PA-C noted that it was suspected that the 
veteran's nasal perforation was due to trauma, which she 
directly linked to recurrent problems with nasal drainage and 
crusting associated with his recurrent sinusitis and allergic 
rhinitis.  An October 2003 record noted that the veteran 
complained of bleeding, crusting, scabbing, and blockage, and 
that he had to clean his nose two to three times a day.  The 
physical examination revealed a perforated septum and normal 
oropharynx.  Dr. M.D. noted an assessment of perforated nasal 
septum.  An April 2004 report from Dr. M.D. noted that visual 
inspection of the veteran's nasal passages appeared more than 
fifty percent obstructed bilaterally, due to swelling of the 
turbinates and crusting around the perforated nasal septum.  

The veteran's service-connected perforated nasal septum is 
rated by analogy to traumatic deviation of nasal septum under 
Diagnostic 6502.  38 C.F.R. § 4.97, Diagnostic Codes 6599-
6502 (2003).  Perforated nasal septum is not specifically 
listed in the rating schedule; therefore, it is rated 
analogous to a disability in which not only the functions 
affected, but anatomical localization and symptoms, are 
closely related.  38 C.F.R. § 4.20 (2003).  A 10 percent 
rating is assigned where there is 50-percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side. 38 C.F.R. § 4.97, Diagnostic Code 6502 (2003).  

The medical evidence shows that the veteran suffers from 
chronic obstruction of the nasal passage of more than fifty 
percent on both sides.  Thus, a 10 percent rating under 
Diagnostic Code 6502 is warranted.  This is the maximum 
schedular rating available under Diagnostic Code 6502.  There 
are no other potentially applicable diagnostic codes under 
which the veteran may be entitled to a rating in excess of 10 
percent.  

Accordingly, the Board finds that the veteran's service-
connected perforated nasal septum more closely approximates 
the criteria associated with a 10 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2003).  


Staged Rating and Extraschedular Rating 

The Board notes that the veteran's service-connected 
sinusitis and perforated nasal septum have not been shown to 
be manifested by greater than the criteria associated with 
the ratings assigned under the designated diagnostic codes 
during any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Lastly, the Board notes that there is no evidence of record 
that either the veteran's sinusitis or perforated nasal 
septum causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no medical evidence of 
multiple hospitalizations.  The veteran has maintained steady 
gainful employment throughout the appeal period.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that either the veteran's 
sinusitis or perforated nasal septum interferes with his 
employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2003) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


Earlier Effective Date for Award of Service Connection for 
Sinusitis

According to testimony the veteran presented at the 
videoconference hearing, he contends that he is entitled to 
an effective date one year prior to the grant of service 
connection for sinusitis based on an "error" made on the 
rating code sheet.  The veteran's authorized representative 
maintained that the veteran showed symptoms one year prior to 
the actual rating, so the veteran was entitled to an earlier 
effective date.  

From statements and testimony of record, the Board clarifies 
that the veteran essentially contends that the September 28, 
2000 claim, which is the basis of this appeal, should be 
treated as a claim for an increased rating for his service-
connected disease of the nose, which may allow for an earlier 
effective date.  See 38 C.F.R. § 3.400(o)(2) (providing that 
if the claim is filed within one year of the date that the 
evidence shows that an increase in disability has occurred, 
the earliest date as of which an increase is factually 
ascertainable is used; otherwise, date of receipt of the 
claim).

The October 1995 rating decision shows that while the RO 
originally granted service connection for allergic rhinitis 
with pharyngitis secondary to post nasal drip, the RO 
apparently found that symptomatology associated with the 
service-connected disorder was more analogous to 
symptomatology associated with sinusitis as the service-
connected disability was evaluated under Diagnostic Code 6510 
(sinusitis, chronic, pansinusitis) rather than Diagnostic 
Code 6522 (allergic or vasomotor rhinitis).  See 38 C.F.R. § 
4.20 (2003) (providing that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  When the veteran filed his September 
8, 2000 claim for an increased rating for his "service-
connected" "sinusitis" disorder, the RO at first evaluated 
his service-connected allergic rhinitis disorder under the 
rating criteria for Diagnostic Code 6522 (allergic or 
vasomotor rhinitis), according to the September 2001 rating 
decision.  After the veteran expressed disagreement with the 
way his claim was handled in a September 2002 letter, the RO 
then treated the September 8, 2000 claim for an increased 
rating as a new claim for service connection for sinusitis.  
The December 2002 rating decision shows that the RO 
ultimately granted direct service connection for sinusitis 
and evaluated the disorder under Diagnostic Code 6510 
(sinusitis, chronic, pansinusitis) largely based on the same 
symptomatology that supported the grant of service connection 
for allergic rhinitis with pharyngitis secondary to post 
nasal drip.  

To the extent that the veteran maintains that the above 
described actions committed by the RO in the October 1995, 
September 2001, and December 2002 RO rating decisions 
constitute clear and unmistakable error (CUE), the Board 
notes that a CUE claim has not been properly developed for 
the Board's review.  The only issue before the Board is 
whether the veteran is entitled to an effective date earlier 
than September 28, 2000 for the award of service connection 
for sinusitis.

Generally, the effective date of an award of service-
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (b)(2)(2003).  

The veteran's claim for service connection of sinusitis was 
filed over a year from his separation from service.  By 
application of law, the effective date is the date of receipt 
of claim, which is September 28, 2000.  Accordingly, the 
veteran's claim for entitlement to a grant of an effective 
date prior to September 28, 2000 for sinusitis is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  










ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

Service connection for residuals of low back myofascitis is 
granted. 

A higher initial rating of 30 percent for service-connected 
sinusitis is granted, subject to the law and regulations 
controlling the award of monetary benefits.  

A higher initial rating of 10 percent for service-connected 
perforated nasal septum is granted, subject to the law and 
regulations controlling the award of monetary benefits.  

An effective date earlier than September 28, 2000, for the 
grant of service connection of sinusitis is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



